Citation Nr: 1004516	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  08-22 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
seizure disorder.

2.  Entitlement to service connection for a seizure 
disorder, to include as a result of service-connected shell 
fragment wound to forehead or exposure to herbicides.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from March 1966 to March 
1968.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

The reopened claim of entitlement to service connection for 
a seizure disorder, to include as a result of a closed head 
injury in service is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 1994 rating decision denied the appellant's 
claim for entitlement to service connection for seizure 
disorder on the basis of no in-service incurrence and no 
medical nexus to service.

2.  The appellant did not file a timely notice of 
disagreement with the September 1994 rating decision.           

3.  Evidence submitted subsequent to the September 1994 
rating decision is not cumulative or redundant, relates to 
an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The September 1994 rating decision is final as to the 
claim of entitlement to service connection for a seizure 
disorder.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2009).  

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for a seizure 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As to the petition to reopen the previously disallowed claim 
for service connection, his petition has been granted, as 
discussed below.  As such, the Board finds that any error 
related to the Veterans Claims Assistance Action (VCAA) on 
that petition to reopen is moot.  See 38 U.S.C. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2009); 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Accordingly, the Board may proceed with a decision on the 
appellant's petition to reopen.  

I. Applicable Law

A.  New and Material Evidence

In general, rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2009).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).  

The question of whether new and material evidence has been 
received to reopen each claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the 
Board finds that no such evidence has been offered, this is 
where the Board's analysis must end; hence, what the RO may 
have determined in this regard is irrelevant.  Jackson, 265 
F.3d at 1369; Barnett, 83 F.3d at 1383.  

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined 
that new and material evidence has been submitted, the claim 
must be reopened.  The VA may then proceed to evaluate the 
merits of the claim on the basis of all evidence of record, 
but only after ensuring that the duty to assist the veteran 
in developing the facts necessary for his claim has been 
satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but 
see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept 
of a well-grounded claim).

 B.  Service Connection Law

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation 
to establish chronicity at the time.  38 C.F.R. § 3.303(b).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to 
support the claim.  Id.  Evidence of a chronic condition 
must be medical, unless it relates to a condition to which 
lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to, the result of, or aggravated by, a 
service-connected disease or injury.  38 C.F.R. 
§ 3.310 (2009).  Briefly, the threshold legal requirements 
for a successful secondary service connection claim are: (1) 
Evidence of a current disability for which secondary service 
connection is sought; (2) a disability for which service 
connection has been established; and (3) competent evidence 
of a nexus between the two.  See Wallin v. West, 11 Vet. 
App. 509-512 (1998).

II. Analysis of Petition to Reopen Claim

In the September 1994 rating decision, the RO denied service 
connection for seizure disorder because there was no 
evidence the seizure disorder was incurred in service or 
within any applicable presumptive period, and there was no 
evidence the disorder was caused by service, including in-
service trauma.  The rating decision was mailed to the 
appellant in September 1994 with a VA Form 4107, Your Rights 
to Appeal Our Decision, which explained the appellant's 
rights to appeal the rating decision.  To file an appeal, an 
appellant must file a notice of disagreement within one year 
of the date that notice of the rating decision was provided 
to the claimant.  38 C.F.R. § 20.302(b) (2009).  A review of 
the claims folder reflects that the appellant did not send 
any correspondence to the RO until an April 1996 response to 
a VA Form 21-0538, status of dependents questionnaire.  
Since the appellant did not file a notice of disagreement 
within one year of receiving notice of the September 1994 
rating decision, the decision became final.  38 U.S.C.A. 
§ 7105.   

The evidence of record at the time of the previous final 
denial, in September 1994, included the appellant's service 
treatment records and private medical records showing that 
in 1989 the appellant had a history of seizure disorder 
without known etiology, which was diagnosed in 1985.  

The Board finds that since the September 1994 rating 
decision, new and material evidence has been received to 
reopen the claim for entitlement to service connection for 
seizure disorder.  In particular, a March 2007 private 
medical report provided an assessment that the appellant had 
a "seizure disorder secondary to head injury or Agent Orange 
exposure."  This evidence post-dates the September 1994 
rating decision.  Thus, it is new.  The appellant's previous 
claim was denied because there was no evidence of a nexus 
between the seizure disorder and service.  Since the new 
evidence suggests a nexus between the seizure disorder and 
the appellant's in-service head injury or Agent Orange 
exposure, the new evidence relates to an unestablished fact 
necessary to substantiate the claim.  The Board is unclear 
as to the author of the notation, and notes that there 
appears to be the possibility of separate penmanship on the 
portion of the phrase attributing the seizure disorder to a 
head injury or Agent Orange.  However, the credibility of 
the newly submitted evidence is presumed in determining 
whether or not to reopen a claim.  Justus v. Principi, 3 
Vet. App. 510 (1992).  Thus, this evidence raises a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).  Accordingly, the additional 
evidence is also material.  As new and material evidence has 
been received, the claim for entitlement to service 
connection for seizure disorder is reopened.  


ORDER

The claim for service connection for seizure disorder is 
reopened, and the appeal is allowed to this extent.


REMAND

Having reopened the appellant's claim, the Board must now 
determine whether the reopened claim of entitlement to 
service connection for seizure disorder may be granted on 
the merits.  However, further development of the record is 
needed prior to appellate consideration of the reopened 
claim.



After reviewing the record, the Board finds that the VA has 
not completed its duty to assist under the VCAA.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The 
appellant submitted the March 2007 private medical report 
with medical records relating to other disabilities in March 
2007.  The appellant also submitted a signed and completed 
VA Form 21-4142, Authorization and Consent to Release 
Information to the VA, for current medical records from Dr. 
B.B., D.O., and S.M., R.N., identified as family practice 
treatment records.  There is no record in the claims file 
that the RO contacted Dr. B.B. to obtain current medical 
records.  As noted above, the March 2007 medical report 
reflected an assessment that the appellant had a seizure 
disorder secondary to head trauma or Agent Orange exposure.  
However, no rationale or logic for the opinion is provided.  
The report also reflects that the appellant requested 
literature and a doctor's opinion on a correlation between 
prostate cancer and the seizure disorder.  The report notes 
the appellant sustained a head injury during the war and was 
exposed to Agent Orange.  Although the author of the March 
2007 medical report is unclear, the initials "S.M." on the 
report, used to indicate agreement with review of systems 
and past, family and social history, suggest that the record 
was reviewed by S.M. at Dr. B.B.'s practice.  Additional 
records from Dr. B.B. may have contained an explanation of 
the statement or more information about the etiology of the 
seizure disorder.  Since there is no record that the RO 
requested records from Dr. B.B. and the Board finds that the 
private medical records may assist in providing a complete 
picture of the disability, a reasonable effort should be 
made to obtain them.  

Accordingly, the case is REMANDED for the following action:

1.  Request and associate with the claims 
file legible copies of the appellant's 
medical records, including  from Dr. B.B. 
and any private medical records 
supporting the March 2007 opinion, and 
all other records identified by the 
appellant that have not previously been 
secured.  Also, notify the appellant that 
he may obtain the evidence himself and 
send it to VA.  

2.  Thereafter, adjudicate the issue on 
appeal of entitlement to service 
connection for seizure disorder, to 
include as a result of service-connected 
shell fragment wound to forehead or 
exposure to herbicides.  If the benefit 
sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant an appropriate 
opportunity to respond.  The case should 
then be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


